Citation Nr: 1024664	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-22 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, 
claimed as coronary artery disease (CAD) and hypertension, to 
include residuals of an aortic valve replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.

This matter is on appeal from a January 17, 2008 decision by the 
Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned in February 2010.  A 
transcript of the hearing is of record.


FINDING OF FACT

A chronic cardiovascular disorder was not manifest during service 
or for many years thereafter, and is unrelated to service.  


CONCLUSION OF LAW

A cardiovascular disorder, claimed as CAD and hypertension, to 
include residuals of an aortic valve replacement, was not 
incurred in or aggravated by service, nor was it manifest within 
one year of active duty service.  38 U.S.C.A. § 1110, 5103(a), 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2007 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in November 2007, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Notwithstanding the foregoing, a review of the February 2010 
hearing transcript shows that the Veteran understood the 
deficiencies in his claim and what type of evidence he needed to 
establish his claim for service connection.  The Veteran was 
advised that the record failed to show a diagnosis of 
hypertension in service or for many years thereafter, and that 
there was no evidence from a health care provider that related 
his current cardiovascular disorders to his active service.  The 
record was left open for 60-days for the express purpose of 
permitting the Veteran the opportunity to submit additional 
evidence (a medical opinion).  To date, no additional evidence 
has been received.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and Social 
Security Administration records.  Further, the Veteran submitted 
his own private treatment records, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned in February 2010.  

The Board acknowledges that a VA medical opinion was not provided 
with regard to this issue.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration: (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

When deciding to remand the issue for a medical nexus opinion, 
the Board notes that the Court of Appeals for the Federal 
Circuit, in a recent decision, upheld the determination that a VA 
medical examination is not required as a matter of course in 
virtually every veteran's disability case involving a nexus 
issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
(distinguishing cases where only a conclusory generalized 
statement is provided by the veteran, in which case an 
examination may not be required).  

The Board concludes an examination is not needed in this case, 
because the only evidence indicating that the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements and, for the reasons discussed below, the Board has 
found these statements not credible.  Therefore, the evidence is 
insufficient to trigger VA's duty to provide an examination.  

Specifically, there is no evidence of a diagnosis of this 
disorder for years after active duty and no evidence linking 
these conditions to active service.  The Court has held, in 
circumstances similar to this, where the supporting evidence of 
record consists only of a lay statement, that VA is not 
obligated, pursuant to section 5103A(d), to provide an appellant 
with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004); see also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that § 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the veteran 
suffered an event, injury, or disease in service," is required 
to trigger VA's duties pursuant to § 5103A(d)).  Moreover, as 
noted above, and discussed below, the Board does not find the 
Veteran's history of suffering from hypertension in service to be 
credible.  

Without there being any competent and credible evidence of a 
diagnosis of hypertension (or any cardiovascular disorder) in 
service or for many years thereafter, there is no reasonable 
possibility that a medical opinion would aid in substantiating 
the Veteran's claim since it could not provide evidence of a past 
event.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
	
	In addition to the laws and regulations governing service 
connection discussed above, the incurrence of certain chronic 
disorders in service, to include cardiovascular disorders such as 
hypertension, will be presumed if the disease was manifest to a 
compensable degree within one year after discharge from active 
service even if there is no record of such a disorder while in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  While the disease 
need not be diagnosed within the presumptive period, it must be 
shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.
	
	The Veteran's service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to CAD, hypertension or any 
other cardiovascular disorder, or any symptoms reasonably 
attributed thereto.  At the time he entered service, his blood 
pressure was recorded as being 137/70.  At the time of his 
separation physical examination in December 1971, the Veteran's 
cardiovascular system was normal.  Specifically, his blood 
pressure was 110/72.  No other blood pressure readings were 
recorded in service.
	
	The Board notes that hypertension means persistently high 
arterial blood pressure, and by some authorities the threshold 
for high blood pressure is a reading of 140/90.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 889 (30th ed. 2003).  For VA 
purposes, hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic hypertension 
means that the systolic pressure is predominantly 160 or greater 
with a diastolic pressure of less than 90.  This must be 
confirmed by readings taken two or more times on at least three 
different days. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
1 (2009).
	
	In view of the foregoing, the Board finds that a cardiovascular 
disorder, including hypertension, has not been shown in service.  
	
	Next, post-service evidence does not reflect evidence of a 
cardiovascular disorder for many years after service discharge.  
Specifically, the earliest post-service indication of a 
cardiovascular disorder is not until July 2007, where he arrived 
at an emergency room with complaints of shortness of breath and 
was diagnosed with cardiomyopathy, among a number of other 
related disorders.  These are the first recorded symptoms, coming 
some 36 years after discharge.  Therefore, the objective medical 
evidence does not reflect continuity of symptomatology.
	
	In addition to the absence of documented post-service 
cardiovascular symptomatology for many years, the evidence 
includes the Veteran's statements and sworn testimony asserting 
continuity of symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report certain symptoms 
because this requires only personal knowledge as it comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  He has indicated 
that he was diagnosed as having hypertension prior to service, 
that he experienced problems with fatigue, shortness of breath, 
and dizziness in service, and that he experienced those same 
symptoms continuously since service discharge.  Further, although 
he was again diagnosed as having hypertension immediately after 
he left service, he alleges that he left his hypertension for 
many years because of a lack of insurance. 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  First, the Board 
emphasizes the multi-year gap between discharge from active duty 
service (1971) and initial reported symptoms related to a 
cardiovascular disorder in approximately 2007 (nearly a 36-year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000; 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).
	
	Moreover, the Veteran's reported history of a continued 
cardiovascular disorder since active service is inconsistent with 
the other evidence of record.  Indeed, while he stated that his 
disorder began in service, the separation examination was absent 
of any complaints.  The record is also absent any evidence that 
the Veteran was seen repeatedly in service for complaints of 
fatigue, shortness of breath, and dizziness.  Additionally, at 
various evaluations in July 2007, he stated that his 
cardiovascular complaints were the "very first episode" of such 
symptomatology.  Also, although he stated that he had been under 
a great deal of stress for the past 20 years (which is still 16 
years after he left active duty) he also stated that he had 
"never been sick like this."  
	
	The Veteran's personal testimony before the undersigned strained 
credulity.   The undersigned finds it very difficult to fathom 
that the Veteran was diagnosed as having hypertension within one 
year of service discharge, but that he went untreated (with his 
symptoms of fatigue, shortness of breath, and dizziness) for over 
30 years.   Indeed, the undersigned found the Veteran to be 
evasive when he was questioned about when he was diagnosed and 
treated for hypertension post-service.  As a finder of fact, the 
Board, when considering whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's demeanor 
when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).
	
	Thus, the Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current recollections 
and statements made in connection with a claim for benefits to be 
of lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
cardiovascular disorder to active duty, despite his contentions 
to the contrary.    
	
	Specifically, the competent evidence does not indicate that he 
had any symptoms related to his cardiovascular disorders prior to 
July 2007.  Moreover, although he was noted to have a history of 
hypertension, the evidence does not indicate it reached as far 
back as his active duty service in 1971.  As an additional 
matter, as there is no competent evidence of a cardiovascular 
disorder within one year of his release from active duty, the 
one-year presumption of service connection under 38 C.F.R. § 
3.307 (2009) is also not for application.
	
The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
disorders and active duty service.   While the Board reiterates 
that he is competent to report symptoms as they come to him 
through his senses, cardiovascular disorders are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).

On the other hand, such competent evidence has been provided by 
the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

The Board notes that the Veteran claims that he also suffers from 
the residuals of an aortic valve replacement, which was performed 
due to an aneurysm.  He maintains that his aneurysm is due to or 
the result of his cardiovascular disorder.  Service connection 
may also be granted for a disability that is proximately due to 
or the result of an established service-connected disability.  38 
C.F.R. § 3.310 (2009).  This includes disability made chronically 
worse by service- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

With the above criteria in mind, the Board notes that for the 
reasons explained above the Veteran is not entitled to service 
connection for a cardiovascular disorder, to include 
hypertension.   Therefore, his claim of service connection for an 
aneurysm as secondary to a cardiovascular disorder must be denied 
as a matter of law. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

Service connection for a cardiovascular disorder, claimed as CAD 
and hypertension, to include residuals of an aortic valve 
replacement, is denied.



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


